DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 14 September 2022 has been entered.  
Applicant’s arguments, see pages 7-10 of the arguments filed 4 April 2022, have been fully considered and are persuasive with respect to Denney et al. (US 2011/0266262 A1) no longer teaches the claimed invention due to Applicant’s amendments but are not persuasive as to why McDowell et al. (US 2016/0199941 A1) does not teach the claimed invention.  Upon conducting an updated search, an additional reference was found that teaches those limitations not taught by McDowell.  Therefore, the grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 14 September 2022, the status of the claims is as follows: Claims 1, 5, 10, and 13-14 have been amended.  Claims 19-20 are new.  
Claims 1, 5, 7-14, and 16-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. (US-20160199941-A1) in view of Muratsubaki et al. (US-8581141-B2, cited it 892 form dated 14 June 2022; hereinafter Muratsubaki, ‘141).
Regarding claim 1, McDowell teaches apparatus (100, 200, 300, 700) (fig. 3; “a system for manufacturing an airfoil,” para 0014) for machining a workpiece (101) (airfoil 38, fig. 3) with a laser beam (102) (laser beam 64, fig. 3), the apparatus (100, 200, 300, 700) comprising 
a nozzle (302) (nozzle 78, fig. 3) configured to provide a pressurized liquid jet (104) onto the workpiece (101) (“Liquid column 80 may have a pressure of approximately 2,000 to 3,000 pounds per square inch,” para 0039), wherein the liquid jet (104) has a diameter in the micrometer range (“An aperture or nozzle 78, which may have a diameter of between approximately twenty and one hundred and fifty microns,” para 0039; in fig. 3, the width of the liquid column 80 is shown as being the same width as the aperture of the nozzle 78); 
a laser unit (703) (laser mechanism 68 and sensor 88, fig. 3) configured to provide the laser beam (102); 
a lens (305) (collimator 70, fig. 3; a lens is not explicitly disclosed for the collimator) for coupling the laser beam (102) into the liquid jet (104) towards the workpiece (101) (“The collimator 70 reshapes a diameter of the beam 74 to achieve a better focus feature when the beam 74 is being focused into a different media, such as a glass fiber or water,” para 0039), 
a light sensor (107) (sensor 88, fig. 3) included in the laser unit (703) and configured to receive, during the machining of the workpiece (101) (hole 52, fig. 3) with the laser beam (102), a back-propagating laser-induced electromagnetic radiation (106) (the beam 64 reflects off the airfoil 38 and is pointed upward, fig. 3) from the workpiece (101) to convert the received radiation (106) into a signal (108) (“the sensor 88 is positioned to sense a characteristic of light directed along the beam axis A away from the near wall 66 of the airfoil 38, e.g., reflected and/or redirected light from the cooling passage 52,” para 0044), wherein the back-propagating laser-induced electromagnetic radiation (106) is guided in and by the liquid jet (104) (“forming confined laser beam,” para 0039) and through the lens (305) for coupling the laser beam (102) into the liquid jet (104) (“lens 90 may instead be positioned between collimator 70 and focusing lens 75,” para 0044; construed such that lens 90 is between the collimator 70 and focusing lens 75, fig. 3), and 
a computer (109) (controller 72, fig. 3) configured to determine based on the signal (108), during the machining of the workpiece (101) with the laser beam (102) (“sensor 88 is configured to sense a characteristic of light and send a signal 68 to the controller 72 indicative of the sensed characteristic of light,” para 0044), whether the laser beam (102) has broken through the workpiece (101) (difference between fig. 3 and fig. 4; “breaking through,” para 0041).  McDowell does not explicitly disclose a lens (McDowell teaches using a collimator 70 for focusing the laser beam but does not explicitly disclose that it is a lens).
McDowell, figs. 3-4

    PNG
    media_image1.png
    507
    445
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    545
    501
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser machining using a jet liquid, Muratsubaki ‘141 teaches a lens (condensing lens 52, fig. 1).

Muratsubaki ‘141, fig. 1

    PNG
    media_image3.png
    713
    481
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McDowell to include, a condensing lens 52, in view of the teachings of Muratsubaki ‘141, by using the machining head 4, as taught by Muratsubaki ‘141, in lieu of the collimator 70, as taught by McDowell, because by using the machining head taught by Muratsubaki ‘141, the depth and slope of the liquid reservoir chamber is such that the fluid flow is properly controlled as high-pressure water is supplied to the nozzle in a stable laminar state, having no surface disturbances as the jet liquid column is ejected from the nozzle, preventing the surface of the water jet from being disturbed, which would also then cause the laser beam introduced into the water jet to also be affected, thus resulting in deterioration of the machining quality of the laser machining apparatus (Muratsubaki ‘141, column 2, lines 6-14 and column 9, line 27- column 10, line 3).
Regarding claim 5, McDowell teaches the invention as described above as well as further comprising an optical head (701) (collimator 70, chamber 76, redirection lens 90, and nozzle 78, fig. 3) including the nozzle (302) (nozzle 78, fig. 3) and the optical element (105) (redirection lens 90, fig. 3); the light sensor (107) (sensor 88, fig. 3) in the laser unit (703) (laser mechanism 68 and sensor 88, fig. 3) is configured to receive the laser-induced electromagnetic radiation (106) (para 0044) via the optical connection element (702) (redirection lens 90, fig. 3) from the optical head (701).
McDowell does not explicitly disclose an optical fiber optically connecting the optical head (701) and the laser unit (703), wherein 2 the lens (305) in the optical head (701) is configured to receive the laser beam (102) via the optical connection element (702) from the laser unit (703).
However, in the same field of endeavor of laser machining using a jet liquid, Muratsubaki ‘141 teaches an optical fiber (optical fiber cable 21, fig. 1) optically connecting the optical head (701) (machining head 4, fig. 1) and the laser unit (703) (green laser oscillator 2, fig. 1), wherein 2 the lens (305) (condensing lens 52, fig. 1) in the optical head (701) is configured to receive the laser beam (102) via the optical connection element (702) from the laser unit (703) (as shown in fig. 1, the beam is received through the optical fiber cable 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McDowell to include, a condensing lens 52, in view of the teachings of Muratsubaki ‘141, by using the machining head 4, as taught by Muratsubaki ‘141, in lieu of the collimator 70, as taught by McDowell, because by using the machining head taught by Muratsubaki ‘141, the depth and slope of the liquid reservoir chamber is such that the fluid flow is properly controlled as high-pressure water is supplied to the nozzle in a stable laminar state, having no surface disturbances as the jet liquid column is ejected from the nozzle, preventing the surface of the water jet from being disturbed, which would also then cause the laser beam introduced into the water jet to also be affected, thus resulting in deterioration of the machining quality of the laser machining apparatus (Muratsubaki ‘141, column 2, lines 6-14 and column 9, line 27- column 10, line 3).
	Regarding claim 19, McDowell teaches wherein an aperture of the nozzle (302) has a diameter from 10 µm to 200 µm (“twenty and one hundred and fifty microns,” para 0039).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al. (US-20160199941-A1) in view of Muratsubaki et al. (US-8581141-B2, cited it 892 form dated 14 June 2022; hereinafter Muratsubaki ‘141) as applied to claims 1 and 19 above and further in view of Muratsubaki et al. (JP-2009241138-A, referencing foreign version for drawings and provided English translation for written description; cited in IDS dated 6 October 2022; hereinafter Muratsubaki ‘138).
McDowell teaches the invention as described above but does not explicitly disclose wherein the liquid jet has a diameter from 0.6 to 1 times the diameter of the aperture of the nozzle (302).
However, in the same field of endeavor of laser machining using a jet liquid, Muratsubaki ‘138 teaches wherein the liquid jet has a diameter from 0.6 to 1 times the diameter of the aperture of the nozzle (302) (“the diameter of the liquid column ejected from the jet nozzle 18 is substantially the same as the diameter of the cylindrical portion 18a,” para 0029; construed as being a ratio of 1). 

Muratsubaki ‘138, figs. 1 and 2

    PNG
    media_image4.png
    515
    643
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    510
    402
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of McDowell to include, using substantially the same diameter for the liquid column as for the diameter of the nozzle hole, as taught by Muratsubaki ‘138, by using the diameter dimensions for the liquid column d and the gas rectification unit diameter D, as taught by Muratsubaki ‘138, in the system for laser machining, as taught by McDowell, because by using a diameter for the gas that is 10-100 times the diameter of the liquid column, an assist gas flow is formed around the liquid column, suppressing disturbances to the liquid column, for the advantage of making the distance of the liquid column longer due to the gas flow around the liquid jet (Muratsubaki ‘138, para 0002-0003 and 0012; similarly, McDowell teaches using a surrounding “protection gas,” para 0040).
	Response to Argument
Applicant's arguments filed 14 September 2022 with respect to McDowell have been fully considered but they are not persuasive.
On page 8, the Applicant states the following:
“McDowell et al. does not disclose that the back-propagating light is guided in and by the liquid column (which corresponds to the liquid jet of the present application), and does also not disclose that a single lens is used in the double manner described in the amended independent claim 1 and already explained in the previous submission - namely to couple the laser beam into the liquid jet on the one hand side, and to direct the back-propagating light to the sensor on the other hand side. 

However, McDowell states the following regarding the reflected light, which is shown as traveling from the hole 52 along axis A to lens 90 for redirection to sensor 88 in fig. 3:

“Additionally, for the embodiment depicted, sensor 88 is offset from the beam axis A and is configured to sense a characteristic of reflected light along the beam axis A by redirecting at least a portion of the reflected light directed along the beam axis A to the sensor 88 with a redirection lens 90” (para 0044).

Additionally, McDowell teaches the following use of the collimator 70 for focusing the laser beam onto the water:

“The collimator 70 reshapes a diameter of the beam 74 to achieve a better focus feature when the beam 74 is being focused into a different media, such as a glass fiber or water. Accordingly, as used herein, the collimator 70 includes any device that narrows and/or aligns a beam of particles or waves to cause the spatial cross section of the beam to become smaller. For example, as shown in FIGS. 3 and 4, collimator 70 may include a chamber 76 that receives the laser beam 74 along with a fluid, such as deionized or filtered water” (para 0039). 

On page 8, the Applicant states the following:
In particular, as also already explained in the previous submission, the lens 75 of 
McDowell, which is used for coupling the laser beam 74 into the liquid column 80, is not the same as the redirection lens 90, through which light may pass on its way to the sensor. 88. The reflected/redirected light does clearly to pass through the lens 75, which is used for coupling the laser beam 74 into the liquid column, on its way to the sensor 88 (see e.g., FIG. 4). In addition, the redirection lens 90 does not focus the laser beam 74 into the liquid column 80 (see also FIG. 4). There is no lens in McDowell, which is used in the double manner as in the amended claim 1 and as explained before.”

However, the examiner did not use the lens 75 for the claimed “lens” but instead used the collimator 70.  Although collimator 70 and the redirection lens are collocated together in fig. 4, McDowell teaches the following alternative arrangement, which would require the reflected light to pass through the collimator 70 before arriving at the lens 90:
“Additionally, although for the embodiment of FIGS. 3 and 4, redirection lens 90 is positioned in collimator 70, in other embodiments, lens 90 may instead be positioned between collimator 70 and focusing lens 75, or alternatively between focusing lens 75 and laser mechanism 68” (para 0044).

For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/4/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761